The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2014

                                      No. 04-13-00667-CR

                                 Raymond Sandoval GARCIA,
                                         Appellant
                                            v.
                                    The STATE of Texas,
                                          Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 383282
                           Honorable Genie Wright, Judge Presiding

                                         ORDER
        On February 11, 2014, we abated this appeal for the trial court to conduct a hearing and
make findings of fact regarding the circumstances surrounding the filing of the notice of appeal.
The trial court’s findings of fact and a record of the hearing have been filed.

        We reinstate the appeal on the docket of this court. The trial court found that sentence
was imposed on August 2, 2013. The notice of appeal was therefore due September 3, 2013. See
TEX. R. APP. P. 4.1, 26.2(a)(1). The trial court found that trial counsel deposited the notice of
appeal in the mail on September 3, 2013, but after 5:00 p.m., and the record reflects the notice of
appeal was received and file-stamped by the trial court clerk on September 5, 2013. We
conclude the notice of appeal was timely filed. See Taylor v. State, No. PD-0180-13, 2014 WL
440990, at *4 (Tex. Crim. App. Feb. 5, 2014).

        We retain the appeal on the docket and order the court reporter, Paula J. Cloud, to file
the reporter’s record by April 21, 2014.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court